Title: To Thomas Jefferson from Lewis Littlepage, 26 December 1791
From: Littlepage, Lewis
To: Jefferson, Thomas



Dear Sir
Warsaw 26th. December 1791.

I have recieved with infinite satisfaction your letter of the 29th. July last, and thank you for the trouble you were kind enough to take to inform yourself of, and let me know, the fate of my letter to the President:—I should not have written to him at all, had I known at the time that you had accepted the American Ministry.
The Definitive Treaty between Russia, and the Porte, must be by this time concluded; as the circumstances preceding it have entirely changed the Systems of the North, you will not perhaps think I trespass upon your time in giving you a short, historical, account of them.
England, having been prevented by the Spanish Armament, from sending a fleet to the Baltic, in 1790, Russia found no great difficulty (particularly after the affair of Biorko Bay) in forcing the King of Sweden to conclude a Separate Peace:—She then felt her defensive superiority over Great Britain, but being still embarrassed by a most expensive, though successful, Turkish war, no longer seconded by Austria, apprehensive of an irruption of the Prussians, and perhaps Poles, into Livonia, and White Russia, and above all of some subsequent perfidy in the King of Sweden; she still held a moderate, but firm language, and even offered peace to the Turks (provided they would treat with her alone) upon better conditions, she declared, than they were to expect from the mediation of their Ally, and Friends: viz:—the absolute Status in quo, (as I informed you in my letter from Paris) with only a proviso of “the demolition of Oczakow.” These overtures were rejected principally from the intrigues of England: she began to be seriously alarmed at the maritime strength of Russia upon the Baltic; still more at the prospect of Peace, without her having obtained the object which had induced her to excite the war, viz: a Treaty of Commerce upon her own conditions with Russia.

The consequence was, that she not only engaged the Porte to persevere in hostile measures, but came forward herself with an armament, called upon Prussia, and offered 1500–000 £. sterling to the King of Sweden to recommence a war:—it was too late; the Empress had found the weak side of the King of Sweden: she first frighten[ed him] with the idea of a counter-revolution in his own country by placing his Brother Prince Charles of Sweden, Duke of Sudermania, at the head of the long crushed, but not extinct, Patriotic Party:—On the other hand she offered, in case he became her friend, 1. “peace at home, protection, and a subsidy”: 2. (knowing his Quixotical character) “to make him Chief of a counter-revolution in France”; and lastly, instead of taking away his own crown (from him who would wish to remain a King, if only of “shreds and patches”) she promised “to secure to him, or his Brother, the reversion of that of Poland”: He was secured.
As to the King of Prussia, he is a brave, not a, military, character; the first quality he recieved from Nature, the second she refused, and rendered it impossible to be acquired from his physical composition, that is to say, an unweildy Bulk, much eating, more sleeping, and, notwithstanding, an inordinate desire of women, joined to uncommon venereal powers.
He had consented to take the field in 1790, on account of the death of his favorite Mistress, and besides being obliged to go into Silesia to assist at his reviews, he is a man of that sort, that it was a matter of perfect indifference to him, to go a few miles further, and see his cannon fired with ball against the Austrians, or to stay within his frontier and see them fired with only powder at the parade.
He is however at bottom (when you can get to it) a man of sound sense, and, most undoubtedly, the purest, personal, probity:—As to political ideas, he never had but two, viz: whether he should believe Hertzberg or Bishopswerder, between whom he was situated like one of Voltaire’s Romantic characters, between Topaz and Ebene, or his good, and evil, genius.
Hertzberg was warlike (in council) that is to say a Tool of England, and the Princess of Orange. Bishopswerder was pacific, that is to say a tool of nobody, but very desirous of preserving the time, and money, of his Master, for more private, and innocent, uses. The latter, although a German, and a Soldier, had however acquired (or rather been capable of repeating) a tolerably good political lesson. He was taught to know, and say, That Austria always had been, and sooner, or later, must be, the bulwark of England in Germany, and upon the Continent in general.

1. Because she neither has, nor can have, any maritime force.
2. Because she is, and must be, notwithstanding marriages, alliances, and temporary engagements, the natural Enemy of France, and the Bourbons.
3. That the connection between England and Prussia, first arose, and still continues, more from the domineering position of the latter over the Electorate, and consequently Elector, of Hanover, than from any real and common interest between the King, and Kingdom, of Prussia, and the King and Kingdom of England.
4. and lastly. That it was the Court of England which had proposed, and insisted upon, the Status in quo at Reichenbach, in order to enable the King of Prussia to turn his arms against Russia; in other words, had prevented him from engaging in a war, which in all human probability would have almost crushed the power of his most dangerous Rival, in order to plunge him into another, where he had every thing to lose, nothing but blows to gain; the whole advantage of which would be to England, whose grand, and avowed, object, was, a final reconciliation, and treaty, with the Power she meant to attack by the sword of Prussia; which treaty would in fact be equally detrimental to both, as the object of it was to render Great Britain mistress of the commerce of the Baltic, in the liberty of which commerce Prussia is as much interested as Russia.
It so happened that I arrived in Berlin the very day on which an English Courrier brought the final decision of his Court to arm. Borghese also recieved, upon my arrival, the orders of his Cabinet to propose once more, not the mediation (the Empress having always objected to that word) but “good offices” of Spain; the basis of which was; “That Oczakow should be demolished, and the whole of the Yedsan, or Nogay, Tartary, that is the territory between the Bog, and the Dniester, from the frontier of the Polish Ucraine, to the Black Sea, to remain unoccupied, or terrein neutre.”
A grand Council was summoned at Potsdam, composed of Hertzberg, Schulembourg, and Mollendorff: Bishopswerder in the mean time (properly instructed) played his cards.
Schulembourg, and Mollendorff, gave it pointedly as their opinion, that “Any hostile measure against Russia would be unadvised, and perhaps, fatal in it’s consequences, because 1. Austria had reserved all doors open to herself, by not concluding definitively with the Turks at Szistowe. If the war between Prussia, and Russia, should be successful to the first, Leopold, it was to be expected, would at last be compelled to come forward, to prevent his Rival from becoming the Arbiter of the North:—If the contrary, he would  not miss so favorable an opportunity to crush the House of Brandenbourg.
2. From the exposed situation of the coasts of Pomerania, and West Prussia, the difficulty of marching a Prussian Army into Livonia, on account of the passage of the Divina, and the indispensable siege of the important and strong fortress of Riga, defended by a numerous garrison, and covered by an army of 50,000 of the best troops of Russia, inured to fatigue, and fire, in the Turkish, and Swedish, wars, and commanded by one of their most successful, and daring, Generals (Schonwarow).
3. From the extreme uncertainty of the Decisions of Sweden, and Poland.”
It will be necessary to observe to you, that Hertzberg was already not a little disconcerted by the peremptory stile of the Court of England, which (as he was neither prepared for, nor warned of, such measures) he now percieved regarded him rather as the instrument of it’s designs, than mobile of it’s councils.
He therefore proposed, by way of Mezzo Termine, not to accept (that would derogate from the dignity of an armed mediation) but to father the Spanish propositions, and that by the simple operation of scratching out the name of Florida Blanca, and inserting that of Hertzberg; in other words to propose, as ab origine, from Frederic William II. to Russia, the propositions of Charles IV of Spain! (which propositions by the bye, were previously known, and discussed, both at Vienna, and Petersbourg!)
The King, upon this occasion, flew into a passion worthy of his greatness (I mean size), told Hertzberg “that he was corrupted” (in which he was right), “that he was a fool” (in which he was wrong).
Hertzberg, at first only dumb-founded, at last, upon hearing the word Spandau articulated, actually fell into a fit, and was brought back to Berlin in a state of convulsive insensibility.
Schulembourg drew up the answer to England, the purport of which was, “That the King would always be ready to fulfill his engagements for restoring the Peace, and preserving the equilibrium, of Europe; but could not think of adopting hostile measures against Russia, until he should see an English Fleet in the Baltic, capable of protecting the coasts of Pomerania, and West Prussia.”
The British Cabinet here found themselves at a non plus:—a violent opposition at home, lukewarm collusion in their principal Ally, and, by this time, a certainty of the King of Sweden’s being gained over to Russia; at last determined them to change their lan
 guage, and Fawkener was sent to Petersbourg with orders to lay aside the Roman, and adopt quite the modern, stile and method, of negociation.
I arrived in Warsaw (after only three weeks residence in Berlin) on the 27th. of April:—On the 3d. of May following the Revolution took place, by which the Hereditary Succession was established in the House of Saxony. As the secret causes, concomitant, and even succeeding, circumstances of that Revolution, are not, (unfortunately) to be considered as past events, but are yet most critically important, and dubious (as to their final result) you will excuse me from touching upon them, only so far as they regard the general system.
The Revolution of the 3d. May was preceded by a declaration of the Polish Diet to “observe an Armed Neutrality, in case of a rupture between Russia, and Prussia.”
This was another great obstacle to the Allies, in the prosecution of warlike measures, as from the geographical situation of Poland, in case of a war between her and Russia, it was evident that Potemkin’s Army in Moldavia must be obliged to retrograde beyond, at least the Dniester, or risk being placed between two fires, and having all their communications with, and supplies from, their own country, cut off.
Russia now saw her own consequence; she raised her language, disavowed Denmark, rejected Spain; and claimed (as her ultimatum, sword in hand) “the absolute cession to her of the Nogay Tartary, with the right of fortifying at pleasure the banks of the Dniester.”
England, and Prussia, temporized, threatened, soothed, almost supplicated;—it was too late:—the season was too far advanced to begin a Campaign in the North; in the South, Russia pushed her conquests with such rapidity that Leopold himself was more than once upon the point of retracting his Convention of Reichenbach; he quibbled at Szistowe, and affected to consider the Status in quo, not as what was, but as what should be, or have been:—He was mistaken;—Russia worked for herself, not for a timid Ally.
The Storming of Anapa, (the key of North Natolin) with a slaughter equal to that of Oczakow, or Ismahil; Repnin’s passage across the Danube and victory of Maczyn, joined to an action between the Russian, and Ottoman, Fleets, upon the Euxine, in which the latter were torn to pieces, and pursued within view of the Bosphorus;—at last overcame the obstinacy of the Sultan;—he demanded Peace, and the Preliminaries were signed, in the heart of his Empire, upon  the last mentioned conditions (accepted in toto) nearly at the time that England, and Prussia, had consented to give up their mediation at Petersbourg.
I must however own that these conditions are highly detrimental to Poland:—Russia, enraged at the Revolution of the 3d. May, and at our long negociated, (though finally renounced) defensive, and commercial, Treaty with the Porte, insisted upon them merely in the view of shutting us out from the Black Sea, and reducing us as much to her dependance on that side, as we are, unfortunately, in that of Prussia, on the side of the Baltic.
God knows what may follow. I hope, and labour, for the best:—Potemkin’s death saved us from an immediate war, and has (for the moment) disconcerted all the external systems of Russia. I again repeat (and you must concieve) that this situation is too delicate to become the subject of literary, and distant, discussion.
I once more give you a general review of the present state of European Politics, in the North.
The Chasm, or vacuum, produced in the Rights of Kings, by the Revolution of France, has, as you know, attracted all the atoms of Despotism towards it, in order to fill it up, instead of which, may they all tumble in together, and there, as was very near happening to the Father of Politics (according to Milton) may they fall for ever, without meeting with one friendly cloud of Discord, or corruption, to puff them up again!!!
To begin with the most considerable of them, Austria: Leopold is a dangerous, dissimulating, and perfidious, character:—The finesse of Italy, and Florence, grafted upon the cold, but capacious, stock, of a Lorrain, and German, has flourished with exuberance. You are not to rely upon any thing ostensible from him, either respecting the affairs of France, or others:—his view is to decieve, and success the greatest, and only merit, he proposes to himself. As to his Neroism, you may judge of it from Reichenbach, where, instead of drawing his sword, and throwing away the scabbard, he broke the blade, and threw away even the hilt.
I confess that, in consequence, he “re-established his affairs” (according to Kaunitz’s own words) “upon a fundamental footing” (which, I apprehend, may mean in English, a kicking in the a-r-s-!!!)
But, jesting apart, his Policy has really served him more than the most successful war could have done:—he has secured to himself the Imperial Crown, without opposition; not only recovered Brabant, but quenched the flame of sedition in Hungary, Gallicia, the Milanese, and even Austria; lastly, he has compleatly gulled the King  of Prussia, as it is morally certain, that the interview of Pilnitz (although favorable to the present system of this country) has sealed the ruin of the Prussian Monarchy.
Frederic William, and Leopold, are perfect Antipodes to each other, in every mental, and physical, quality; but the two extremes have met:—they were both pacific; the first from indolence, and dissipation; the latter from cowardice, and avarice. Being most apprehensive of each other, they, with equal eagerness, agreed to coalesce.
The truth is, they both rejoice at what has happened in France, provided they can keep the contagion from reaching them, and if they do go to war (for the sacrifice of a few thousand Automats is nothing in these countries) under pretext of supporting the King of the French, it will only be in the view of more compleatly ruining in the end both King, and Nation.
Their more immediate view, is to keep the great Northern Bear from prowling near their own Dens; which is their reason for supporting us at present, in order to form a barrier against Russia.
In short, the probable result of this Union will be, that the Prussian will squander, the Austrian accumulate; the first, if he lives many years, may die at last plain Marquis of Brandenbourg; the second, if he survives the Empress of Russia, will die the Arbiter of Europe.
Russia is highly discontented, both at the establishment of Hereditary Succession in Poland, and at the co-alition between Leopold, and Frederic William. If things remain upon their present footing, she is reduced (continentally) almost to the condition of an Asiatic Power. Every effort therefore is to be expected on her part that can tend to produce a change. How far her means may correspond with her wishes, is problematical.
The late war, ‘though glorious to her arms, has however produced but little real advantage, and it’s consequences are ruinous:—No less than 380,000 Recruits have been raised in Russia, during the last four years, to replace lost men.
Potemkin, although he really had not enriched himself, as all Europe believed, and Mirabeau affirmed, in his letters upon the Court of Berlin, (he died more in debt than he was worth) has notwithstanding left the finances of the Empire in a most disordered state.
These reasons, it is to be hoped, will induce the Empress to employ herself, at least for some time, in the arrangement of her internal affairs. Besides, it may be calculated, that the loss, and impossibility of, at least for some time, replacing, an all-powerful Minister, and  whom she had rendered so from policy, in order that he might be the Aegis of her declining years, must alarm, and disconcert her. She was dressed for a Ball of great ceremony when the news of his death arrived, upon receiving which she retired, without betraying the least emotion, summoned the Ministers of the different Departments to bring their Portefeuilles and deposit them in her Cabinet, where she remained, without even taking off her gala suit, for fifteen hours, and, for as many days afterwards, only slept and ate, irregularly, during which she successively dispatched orders, in her own hand writing, to all parts of her Empire, and has since continued to transact every thing herself.
Potemkin believed himself poisoned, and would take nothing during his illness: the truth is he died of a mortification in his bowels, occasioned by an overflowing of the bile, as he would take nothing to carry it off.
His primary political object, at the time of his death, was to excite a Confederation in Poland, against the Constitution of the 3d. May, and to support it by all the power of Russia:—he despised Leopold, and calculated that even the King of Prussia, after having finally turned off Hertzberg, renounced all his grand systems, sacrificed the Turks &c &c., and who, by the way, was not consulted upon the Polish Revolution, which, consequently (however he might approve) he was not bound to support; would in his turn consent to a Status in quo in Poland, rather than come at last to blows. How far his calculation was just cannot be precisely determined; but for my own part I think it fortunate for Poland that the experiment was not made.
Potemkin’s more general System, was to regain the entire preponderance of Russia in the North, by embroiling the South; pursuant to which the Empress came forward with all her florid, and “magnanimous,” declarations, to the French Princes, and olim Nobility, in the view of exciting a Royal Crusade against France:—Nobody really gave into it, except the Swedish Maker, and unmaker, of Revolutions, and the King of Spain. As for Leopold, he at once penetrated into her motives, which he pronounced to be “more artful, than magnanimous.”
Our worthy friend Frederic William, I confess, did not see quite so far; he only concieved her conduct to be “very pretty, but very nonsensical.”
Whether these projects ended with Potemkin, or whether they are still reserved, in petto, by Russia, for some future explosion,  time only can discover, but I am convinced that the two systems are inseparably connected, and that the first gun fired against France (on the side of Germany) will very soon be re-echoed from the frontiers of Lithuania, and the Ucraine.
To conclude this little sketch, I once more recur to England.
She was displeased at the King of Prussia’s non-chalence, in the winding up of their Dis-armed Mediation; but she had more reason to be so, when she saw him, soon after, entirely break her shackles, disgrace her creature Hertzberg, and, instead of remaining a Grenadier, ready to march, at her orders, either into the Bogs of Holland, or the forrests of Livonia, presume to act (I dare not say think) for himself!—His connection with Austria gave the last blow to the hopes and influence, of England:—Ewart was recalled from Berlin, and Hailes (who has always been subordinate to Ewart and Hertzberg) is shortly to leave this Court.
The English Ministry, in the course of this year, have been most dolefully, and lamentably, baffled in all their views: when they first percieved the King of Sweden, after all his vapouring, to be paying court to the Empress, they began, and have ever since continued, to labour assiduously at detaching Denmark from Russia; but as there appears little probability of success in that quarter, I should not be surprised if they at last swallow the pill (bitter as it is) of making the first advances towards a reconciliation with Russia, and a Treaty of commerce upon terms of equality, and reciprocity.
This is merely speculative, and may not take place soon; but I think the union between Austria, and Prussia, points out a similar conduct to their respective Allies, whom they have mutually disgusted, viz: Russia, and England.
I shall always be happy to hear from you; every thing respecting America is interesting to me. Be assured, my Dear Sir, that I shall esteem honored in corresponding with you, as a Friend; as Minister of my Country, I think it as much my duty to give you every information in my power (consistent with my own situation) as if I was employed by you. If you can even find any means of conveying a Cypher to me, perhaps you may have reason to be satisfied with my correspondence.
I have presented your compliments to your Friends, who most affectionately desire theirs in return:—Piattoli is particularly sensible of your condescension, and presents his respects to you.
The King, with whom I read, during our residence at his country seat, last summer, great part of your notes upon Virginia, and to  whom I communicated your last letter, desires me to assure you of “his highest regard.”—I have the honor to be, with great esteem and respect, Dear Sir, your most obedient humble Servant,

L. Littlepage.

